Citation Nr: 0020542	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from August 1943 to January 1946, and who died 
in July 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For the appellant's claim to 
be well grounded, a disability that caused, hastened, or 
substantially and materially contributed to the veteran's 
death must be shown to be etiologically related to service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  There would also have 
to be competent medical evidence of a nexus between the fatal 
disability or disease and the veteran's service.  Such a 
nexus must be shown by medical evidence.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit at 93.  

Generally the death of a veteran will be considered as having 
been due to service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved is to be 
determined by exercise of sound judgment, without recourse to 
speculation.  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312 (1999).  

The certificate of death reflects that the immediate cause of 
the veteran's death was cardiopulmonary arrest due to 
coronary artery disease and congestive heart failure as a 
consequence of chronic obstructive pulmonary disease.  At the 
time of the veteran's death service connection was in effect 
for post-traumatic stress disorder, evaluated as 100 percent 
disabling from September 3, 1991, and malaria, evaluated as 
noncompensably disabling.  

An August 1998 letter from G. H. L., M.D., a private 
physician, reflects that he had treated the veteran at 
intervals since August 1964.  It indicates that the veteran 
had anxiety, apprehension, hypertension with arteriosclerotic 
heart disease, angina, and functional bowel syndrome with 
generalized gastrointestinal distress from his military 
service during World War II.  It also indicates that "it was 
quite apparent, during this time, that the Post-Traumatic 
Stress Disorder had much to do the causation and aggravation 
of these varied diseases."  (sic).  The physician also 
indicated that "It is my Professional Opinion, and is 
consistent with the reports of many others in this field, 
that the Post-Traumatic Stress Disorder was the primary 
causative factor of disability and ultimate demise."  

On the basis of the private physician's August 1998 letter, 
there is competent medical evidence providing a nexus between 
the veteran's fatal disability and his active service.  
Therefore, the appellant's claim for service connection for 
the cause of the veteran's death is well grounded.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded, and to this extent 
only, the appeal is granted.  


REMAND

The death certificate reflects that the veteran's death 
occurred at Ripley County Memorial Hospital.  Records 
relating to this period of hospitalization have not been 
associated with the record on appeal.  The August 1998 letter 
from the private physician reflects that he had treated the 
veteran at intervals since August 1964, but the record does 
not appear to contain copies of records relating to this 
care.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  After obtaining any appropriate 
authorization, the RO should obtain 
copies of all records relating to the 
veteran's care at Ripley County Memorial 
Hospital, including records relating to 
his terminal care there in July 1998.  
The RO should also obtain copies of all 
records relating to treatment provided 
the veteran by G. H. L., M.D., from 
August 1964 until the veteran's death.  
These records should be associated with 
the record on appeal.  

2.  The RO should arrange for a review of 
the claims folder by a VA physician who 
is a specialist in cardiovascular 
diseases.  The claims folder must be made 
available for review to this physician.  
The physician is requested to provide an 
opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's service-
connected post-traumatic stress disorder 
was causally or etiologically related to 
the cause of the veteran's death or 
whether it contributed substantially or 
materially to cause or hasten his death.  
A complete rationale for any opinion 
offered should be given.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

